--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”), is dated as of May 21, 2015 by and
among DOME ENERGY AB, a Swedish corporation (“Dome AB”), DOME ENERGY, INC., a
Texas corporation with Dome AB as its sole shareholder (“Dome Inc.”, and
collectively with Dome AB, “Dome”), and each of the persons listed on Schedule A
hereto (each a “Stockholder” and collectively, the “Stockholders”).
 
WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of Common Stock, par value $0.001 per
share (the “PEDEVCO Common Stock”) of PEDEVCO CORP., a Texas corporation
(“PEDEVCO”), set forth opposite such Stockholder’s name on Schedule A hereto;
 
WHEREAS, PEDEVCO, PEDEVCO ACQUISITION SUBSIDIARY, INC., a to-be-formed Texas
corporation and wholly-owned subsidiary of PEDEVCO (the “Acquisition
Subsidiary”), Dome AB and Dome Inc., concurrently or near the execution and
delivery of this Agreement, are entering into an Agreement and Plan of
Reorganization, dated near or even to the date hereof (as the same may be
amended or supplemented, the “Acquisition Agreement”), providing for, among
other things and subject to the conditions set forth in the Acquisition
Agreement, the transfer by Dome AB of substantially all of the assets of Dome AB
to Acquisition Subsidiary in exchange for the Reorganization Consideration (the
“Acquisition”), with Acquisition Subsidiary continuing to exist as a
wholly-owned subsidiary of PEDEVCO and with Dome AB distributing all assets,
including the Reorganization Consideration, to its shareholders in a complete
liquidation of Dome AB (capitalized terms used and not otherwise defined herein
shall have the meanings attributed thereto in the Acquisition Agreement); and
 
WHEREAS, as a condition to the willingness of Dome to enter into the Acquisition
Agreement, and in order to induce Dome to enter into the Acquisition Agreement,
the Stockholders have agreed to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the execution and delivery by Dome of the
Acquisition Agreement and the mutual representations, warranties, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.           Representations and Warranties of the Stockholders. Each of
the Stockholders hereby represents and warrants to Dome, severally and not
jointly, as follows:
  
(a)          Such Stockholder is the beneficial owner and unless otherwise
indicated, the record owner of the shares of PEDEVCO Common Stock (as may be
adjusted from time to time pursuant to Section 5 hereof, the “Shares”) set forth
opposite such Stockholder’s name on Schedule A to this Agreement and such Shares
represent all of the shares of PEDEVCO Common Stock beneficially owned by such
Stockholder as of the date hereof. For purposes of this Agreement, the term
“Shares” shall include any shares of PEDEVCO Common Stock issuable to such
Stockholder upon exercise or conversion of any existing right, contract, option,
or warrant to purchase, or securities convertible into or exchangeable for,
PEDEVCO Common Stock (“Stockholder Rights”) that are currently exercisable or
convertible or become exercisable or convertible and any other shares of PEDEVCO
Common Stock such Stockholder may acquire or beneficially own during the term of
this Agreement.
 
(b)          Such Stockholder has all requisite power and authority and, if an
individual, the legal capacity, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been validly
executed and delivered by such Stockholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the other parties hereto,
constitutes the legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except
insofar as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).
 
(c)          The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder will not,
(i) if such Stockholder is a corporation or limited liability company, conflict
with the certificate or articles of incorporation, certificate of formation or
limited liability company agreement or bylaws, or similar organizational
documents of such Stockholder as presently in effect (in the case of a
Stockholder that is a legal entity), (ii) conflict with or violate any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to such
Stockholder or by which it is bound or affected, (iii)(A) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, (B) give to any other person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of the
Stockholder under, any agreement, contract, indenture, note or instrument to
which such Stockholder is a party or by which it is bound or affected, except
for such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by such Stockholder of any of such
Stockholder’s obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act of 1933, as
amended (the “Securities Act”), or the NYSE MKT (the “NYSE”), require any filing
by such Stockholder with, or any permit, authorization, consent or approval of,
any governmental or regulatory authority, except where the failure to make such
filing or obtain such permit, authorization, consent or approval would not
prevent or materially delay the performance by the Stockholder of any of such
Stockholder’s obligations under this Agreement.
  
 
 

--------------------------------------------------------------------------------

 
(d)          The Shares and the certificates representing the Shares owned by
such Stockholder are now and at all times during the term hereof will be held by
such Stockholder, or by a nominee or custodian for the benefit of such
Stockholder, free and clear of all pledges, liens, charges, claims, security
interests, proxies, voting trusts or agreements, understandings or arrangements
or any other encumbrances whatsoever, except for any such encumbrances or
proxies arising hereunder or under applicable federal and state securities laws.
Such Stockholder owns of record or beneficially no shares of PEDEVCO Common
Stock other than such Stockholder’s Shares.
 
(e)          As of the date hereof, neither such Stockholder, nor any of its
respective properties or assets is subject to any order, writ, judgment,
injunction, decree, determination or award that would prevent or delay the
consummation of the transactions contemplated hereby.
 
(f)          Such Stockholder understands and acknowledges that Dome is entering
into the Acquisition Agreement in reliance upon such Stockholder’s execution and
delivery of this Agreement.
 
Section 2.            Representations and Warranties of Dome. Each of Dome AB
and Dome Inc. hereby represents and warrants to the Stockholders, severally and
not jointly, as follows:
 
(a)           Each of Dome AB and Dome Inc. is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Each of Dome AB and Dome Inc. has all requisite power and
authority to execute and deliver this Agreement, to perform their obligations
hereunder and to consummate the transactions contemplated hereby, and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement. This Agreement has been duly executed and
delivered by each of Dome AB and Dome Inc. and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the other parties hereto,
constitutes the legal, valid and binding obligation of each of Dome AB and Dome
Inc., enforceable against them in accordance with the terms of this Agreement
(except insofar as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies).
  
(b)          The execution and delivery of this Agreement by each of Dome AB and
Dome Inc. does not, and the performance of this Agreement by each of Dome AB and
Dome Inc. will not, (i) conflict with the articles or certificate of
incorporation or bylaws or similar organizational documents of each of Dome AB
and Dome Inc. as presently in effect, (ii) conflict with or violate any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to each of Dome AB and Dome Inc. or by which they are bound or affected, (iii)
(A) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, (B) give to any
other person any rights of termination, amendment, acceleration or cancellation
of, or (C) result in the creation of any pledge, claim, lien, charge,
encumbrance or security interest of any kind or nature whatsoever upon any of
the properties or assets of each of Dome AB and Dome Inc., under, any agreement,
contract, indenture, note or instrument to which each of Dome AB and Dome Inc.
is a party or by which it is bound or affected, except for such breaches,
defaults or other occurrences that would not prevent or materially delay the
performance by each of Dome AB and Dome Inc. of its obligations under this
Agreement, or (iv) except for applicable requirements, if any, of the Exchange
Act, the Securities Act, or the NYSE, require any filing by Dome AB or Dome Inc.
with, or any permit, authorization, consent or approval of, any governmental or
regulatory authority, except where the failure to make such filing or obtain
such permit, authorization, consent or approval would not prevent or materially
delay the performance by Dome AB or Dome Inc. of their obligations under this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(c)          As of the date hereof, neither Dome AB or Dome Inc., nor any of
their respective properties or assets is subject to any order, writ, judgment,
injunction, decree, determination or award that would prevent or delay the
consummation of the transactions contemplated hereby.
 
Section 3.            Covenants of the Stockholders. Each of the Stockholders,
severally and not jointly, agrees as follows:
 
(a)          Such Stockholder shall not, except as contemplated by the terms of
this Agreement, sell, transfer, pledge, assign or otherwise dispose of, or enter
into any contract, option or other arrangement (including any profit-sharing
arrangement) or understanding with respect to the sale, transfer, pledge,
assignment or other disposition of, the Shares (including any options or
warrants to purchase PEDEVCO Common Stock) to any person (any such action, a
“Transfer”). For purposes of clarification, the term “Transfer” shall include,
without limitation, any short sale (including any “short sale against the box”),
pledge, transfer, and the establishment of any open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act.  Notwithstanding the
foregoing, (i) distributions of Shares to partners, members, stockholders,
subsidiaries, affiliates, affiliated partnerships or other affiliated entities
of the undersigned shall not be prohibited by this Agreement; provided that in
the case of any such transfer or distribution, each donee or distributee shall
execute and deliver to Dome a valid and binding counterpart to this Agreement;
and (ii) (x) Transfers as bona fide gifts of up to 50,000 total shares of
PEDEVCO Common Stock (as adjusted for stock splits, reclassifications and the
like) and (y) sales of up to 200,000 total shares of PEDEVCO Common Stock (as
adjusted for stock splits, reclassifications and the like)  pursuant to 10b5-1
plans shall not be prohibited by this Agreement.
 
(b)          Such Stockholder shall not, except as contemplated by the terms of
this Agreement (i) enter into any voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or otherwise, with respect to the
Shares or (ii) take any other action that would in any way restrict, limit or
interfere with the performance of his, her or its obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect.
  
(c)          At any meeting of the stockholders of PEDEVCO called to vote upon
the Acquisition or in connection with any stockholder consent in respect of a
vote on the Acquisition, the Acquisition Agreement or any other transaction
contemplated by the Acquisition Agreement or at any adjournment thereof or in
any other circumstances upon which a vote, consent or other approval (including
by written consent) with respect to such matters is sought, each Stockholder
shall vote (or cause to be voted), or shall consent, execute a consent or cause
to be executed a consent in respect of, such Stockholder’s Shares in favor of
the Acquisition, the adoption by PEDEVCO of the Acquisition Agreement and the
approval of any other transactions contemplated by the Acquisition Agreement.
 
(d)          Such Stockholder agrees to permit Dome to publish and disclose in
the Proxy Statement and related filings under the securities laws such
Stockholder’s identity and ownership of Shares and the nature of its
commitments, arrangements and understandings under this Agreement and any other
information required by applicable law.
 
 
3

--------------------------------------------------------------------------------

 
Section 4.            Grant of Irrevocable Proxy; Appointment of Proxy.
 
(a)          Each Stockholder hereby irrevocably grants to, and appoints, Paul
Morch and any other individual who shall hereafter be designated by Dome, such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Stockholder, to vote such Stockholder’s
Shares, or grant a consent or approval in respect of such Shares, at any meeting
of stockholders of PEDEVCO or at any adjournment thereof or in any other
circumstances upon which their vote, consent or other approval is sought, in
favor of the Acquisition, the adoption by PEDEVCO of the Acquisition Agreement
and the approval of the other transactions contemplated by the Acquisition
Agreement.
 
(b)          Each Stockholder represents that any proxies heretofore given in
respect of such Stockholder’s Shares are not irrevocable, and that any such
proxies are hereby revoked.
 
(c)          Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 4 is given in connection with the execution of the
Acquisition Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Agreement. Such
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked, subject to Section 7 herein.
Such Stockholder hereby ratifies and confirms all that such irrevocable proxy
may lawfully do or cause to be done by virtue hereof. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with applicable law. Such
irrevocable proxy shall be valid until the termination of this Agreement
pursuant to Section 7 herein.
  
Section 5.            Adjustments Upon Share Issuances, Changes in
Capitalization. In the event of any change in PEDEVCO Common Stock or in the
number of outstanding shares of PEDEVCO Common Stock by reason of a stock
dividend, subdivision, reclassification, recapitalization, split, combination,
exchange of shares or other similar event or transaction or any other change in
the corporate or capital structure of PEDEVCO (including, without limitation,
the declaration or payment of an extraordinary dividend of cash, securities or
other property), and consequently the number of Shares changes or is otherwise
adjusted, this Agreement and the obligations hereunder shall attach to any
additional shares of PEDEVCO Common Stock, Stockholder Rights or other
securities or rights of PEDEVCO issued to or acquired by each of the
Stockholders.
 
Section 6.           Further Assurances. Each Stockholder will, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements, consents and other
instruments as Dome may reasonably request for the purpose of effectively
carrying out the transactions contemplated by this Agreement and to vest the
power to vote such Stockholder’s Shares as contemplated by Section 3 herein.
 
Section 7.            Termination. This Agreement, and all rights and
obligations of the parties hereunder, shall terminate upon the earlier of (a)
the Reorganization Effective Time; (b) the date upon which the Acquisition
Agreement is terminated pursuant to Article 9 thereof, or (c) with respect to
any Stockholder, upon its delivery of written notice of termination to Dome
following any amendment to the Acquisition Agreement to decrease the
Reorganization Consideration or otherwise alter the Acquisition Agreement in a
manner adverse to the Stockholder in any material respect unless such amendment
has been consented to by stockholder in writing prior to such amendment.
Notwithstanding the foregoing, Sections 7, 8 and 9 hereof shall survive any
termination of this Agreement.
 
Section 8.           Action in Stockholder Capacity Only. No Stockholder
executing this Agreement who is or becomes during the term hereof a director or
officer of PEDEVCO makes any agreement or understanding herein in his or her
capacity as such director or officer. Each Stockholder signs solely in his or
her capacity as the record holder and beneficial owner of, or the trustee of a
trust whose beneficiaries are the beneficial owners of, such Stockholder’s
Shares and nothing herein shall limit or affect any actions or omissions taken
by or fiduciary duties of, a Stockholder or any of its affiliates, in his or her
capacity as an officer or director of PEDEVCO to the extent permitted by the
Acquisition Agreement and applicable law.
 
 
4

--------------------------------------------------------------------------------

 
Section 9.            Miscellaneous.
 
(a)        Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns. Each Stockholder
agrees that this Agreement and the obligations of such Stockholder hereunder
shall attach to such Stockholder’s Shares and shall be binding upon any person
or entity to which legal or beneficial ownership of such Shares shall pass,
whether by operation of law or otherwise, including without limitation such
Stockholder’s heirs, guardians, administrators or successors.


 (b)          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated thereby shall be paid by the party
incurring such expenses.
 
(c)          Amendments. This Agreement may not be amended except by Dome and
the applicable Stockholder by an instrument in writing signed by Dome and the
applicable Stockholder and in compliance with applicable law.
 
(d)          Notice. All notices and other communications hereunder shall be in
writing and shall be deemed duly given if delivered personally, mailed by
registered or certified mail (return receipt requested), delivered by Federal
Express or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
(i)       if to Dome:
 
Dome Energy, Inc.
6363 Woodway, Suite 1025
Houston, TX 77057
Attention: Paul Morch, CEO
Facsimile: (713) ______________


with a copy to (which shall not constitute notice):
 
Ewing & Jones, PLLC
6363 Woodway, Suite 1000
Houston, TX 77057
Attention: James Spaur
Facsimile: (713) 590-9601


(ii)      if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto
  
 (e)          Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision and (ii) reference to any Section means such
Section hereof. No provision of this Agreement shall be interpreted or construed
against any party hereto solely because such party or its legal representative
drafted such provision.
 
(f)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement. Delivery of an executed counterpart
signature page of this Agreement by facsimile or by e-mail of a PDF document is
as effective as executing and delivering this Agreement in the presence of the
other parties.
 
 
5

--------------------------------------------------------------------------------

 
(g)          Entire Agreement. This Agreement constitutes the entire agreement
of the parties and supersedes all prior agreements and undertakings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.
 
(h)          Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Texas, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Texas (or, if such courts do not
have jurisdiction or do not accept jurisdiction, in the United States District
Court located in the State of Texas), (ii) consents to the jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection that such party may have to the laying of venue of any such suit,
action or proceeding in any such court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9(d). Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).
 
 (i)          Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with the terms of this Agreement and that Dome
shall be entitled to specific performance of the terms of this Agreement in
addition to any other remedy at law or equity.
 
(j)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.
 
(k)          Several Liability. Each party to this Agreement enters into this
Agreement solely on its own behalf, each such party shall solely be severally
liable for any breaches of this Agreement by such party and in no event shall
any party be liable for breaches of this Agreement by any other party hereto.
 
 
6

--------------------------------------------------------------------------------

 
(l)          Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney,
representative or affiliate of any Stockholder hereto or of any of their
respective affiliates shall have any liability (whether in contract or in tort)
for any obligations or liabilities of such party arising under, in connection
with or related to this Agreement or for any claim based on, in respect of, or
by reason of, the transactions contemplated hereby; provided, however, that
nothing in this Section 9(l) shall limit any liability of any Stockholder hereto
for its breaches of the terms and conditions of this Agreement.
 
(m)         Waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Voting Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.




 

   
“Dome Inc.”


DOME ENERGY, INC.


By: /s/ Paul Morch                                                         
Name: Paul Morch                                                         
Title:
CEO                                                                       





“Dome AB”


DOME ENERGY AB


By: /s/ Paul Morch                                                         
Name: Paul Morch                                                         
Title:
CEO                                                                       
100% Shareholder of Dome Inc.








“Stockholders”




/s/ Frank C. Ingriselli                                              
FRANK C. INGRISELLI




/s/ Clark R. Moore                                                  
CLARK R. MOORE




/s/ Michael L. Peterson                                          
MICHAEL L. PETERSON






GOLDEN GLOBE ENERGY (US), LLC


By: /s/ David Steinberg                                            
Name: David Steinberg                                            
Title: Authorized Signatory                                     
                 

Signature Page to the PEDEVCO Voting Agreement
 
 
8

--------------------------------------------------------------------------------

 
SCHEDULE A
 
OWNERSHIP OF SHARES
 
Name and Address of
Stockholder
             
Number of Shares
of PEDEVCO
Common Stock
Beneficially Owned
                     
 
FRANK C. INGRISELLI
c/o PEDEVCO Corp.
4125  Blackhawk Plaza Circle, Suite 201
Danville, CA 94506
 
CLARK R. MOORE
c/o PEDEVCO Corp.
4125  Blackhawk Plaza Circle, Suite 201
Danville, CA 94506
 
MICHAEL L. PETERSON
c/o PEDEVCO Corp.
4125  Blackhawk Plaza Circle, Suite 201
Danville, CA 94506
 
 
GOLDEN GLOBE ENERGY (US), LLC
c/o PEDEVCO Corp.
4125  Blackhawk Plaza Circle, Suite 201
Danville, CA 94506
 
 
 
 
 
 
             
 
2,158,441
 
 
 
 
1,199,818
 
 
 
 
1,288,600
 
 
 
 
 
3,375,000
 
                     









 
9

--------------------------------------------------------------------------------

 

